  Case 3:19-cr-04357-JAH Document 26 Filed 07/20/20 PageID.87 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    Case No. 19cr4357-JAH
11                      Plaintiff,                PRELIMINARY ORDER OF
12         v.                                     CRIMINAL FORFEITURE
13   JAQUELINE ROMERO LUEVANO,
14                      Defendant.
15
16        WHEREAS, in the Information in the above-captioned case, the United States
17 sought forfeiture of all right, title and interest in specific property of Defendant
18 JAQUELINE ROMERO LUEVANO (“Defendant”), pursuant to Title 31,
19 United States Code, Section 5332 (b)(2), as property involved in the commission of
20 Bulk Cash Smuggling, in violation of Title 31, United States Code, Section 5332 (a)
21 and (b), as charged in the Information; and
22        WHEREAS, on or about June 15, 2020, Defendant pled guilty to the one-count
23 Information, consented to the forfeiture allegations of the Information, including
24 forfeiture of the $43,165.00 in U.S. Currency; and
25        WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
26 addendum, the United States has established the requisite nexus between the forfeited
27 property and the offense; and
28 //
  Case 3:19-cr-04357-JAH Document 26 Filed 07/20/20 PageID.88 Page 2 of 3




 1         WHEREAS, by virtue of said guilty plea, the United States is now entitled to
 2 possession of the currency, pursuant to 31 U.S.C. § 5332(b)(2) and Rule 32.2(b) of
 3 the Federal Rules of Criminal Procedure; and
 4         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
 5 authority to take custody of the currency which was found forfeitable by the
 6 Court; and
 7         WHEREAS, the United States, having submitted the Order herein to the
 8 Defendant through her attorney of record, to review, and no objections having
 9 been received;
10         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
11         1.    Based upon the guilty plea of the Defendant, the United States is hereby
12 authorized to take custody and control of the currency, and all right, title and interest
13 of Defendant JAQUELINE ROMERO LUEVANO in the $43,165.00 in U.S.
14 Currency is hereby forfeited to the United States for disposition in accordance with
15 the law, subject to the provisions of 21 U.S.C. § 853(n).
16         2.    The aforementioned forfeited asset is to be held by the United States
17 Customs and Border Protection (“CBP”) in its secure custody and control.
18         3.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
19 to begin proceedings consistent with any statutory requirements pertaining to
20 ancillary hearings and rights of third parties. The Court shall conduct ancillary
21 proceedings as the Court deems appropriate only upon the receipt of timely third
22 party petitions filed with the Court and served upon the United States. The Court
23 may determine any petition without the need for further hearings upon the receipt of
24 the Government’s response to any petition. The Court may enter an amended order
25 without further notice to the parties.
26         4.    Pursuant to the Attorney General’s authority under Section 853(n)(1) of
27 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
28 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
                                         -2-                        19cr4357
  Case 3:19-cr-04357-JAH Document 26 Filed 07/20/20 PageID.89 Page 3 of 3




 1 the United States forthwith shall publish for thirty (30) consecutive days on the
 2 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
 3 the United States’ intent to dispose of the property in such manner as the Attorney
 4 General may direct, and notice that any person, other than the Defendant, having or
 5 claiming a legal interest in the above-listed forfeited property must file a petition with
 6 the Court within thirty (30) days of the final publication of notice or of receipt of
 7 actual notice, whichever is earlier.
 8         5.    This notice shall state that the petition shall be for a hearing to
 9 adjudicate the validity of the petitioner's alleged interest in the property, shall be
10 signed by the petitioner under penalty of perjury, and shall set forth the nature and
11 extent of the petitioner's right, title or interest in the forfeited property and any
12 additional facts supporting the petitioner's claim and the relief sought.
13         6.    The United States shall also, to the extent practicable, provide direct
14 written notice to any person known to have alleged an interest in the property that is
15 the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
16 published notice as to those persons so notified.
17         7.    Upon adjudication of all third-party interests, this Court will enter an
18 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the
19 aforementioned asset, in which all interests will be addressed.
20         8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
21 as to the Defendant at the time of sentencing and is part of the sentence and included
22 in the judgment.
23
24 DATED: July 20, 2020
25
26                                          _________________________________
27                                          JOHN A. HOUSTON
                                            UNITED STATES DISTRICT JUDGE
28
                                               -3-                             19cr4357
